Citation Nr: 0708961	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  02-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar strain. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for lumbar strain.

In April 2004, the Board denied the veteran's service 
connection claim for a lumbar spine disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2005, the 
Court vacated the April 2004 Board decision and remanded the 
appeal to the Board for readjudication, taking into 
consideration matters raised in the Court order. 

In a March 2006 decision, the Board remanded this issue for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2002, the veteran filed a claim for Supplemental 
Social Security Disability Insurance Benefits.  In an undated 
decision, the Social Security Administration awarded the 
veteran disability benefits.  While the decision awarding 
Social Security benefits is in the claims file, the 
supporting medical records pertinent to the veteran's claim 
have not yet been obtained. 

VA has a duty to acquire copies of both the Social Security 
Administration decision and the supporting medical records 
pertinent to such a claim.  Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain from the 
Social Security Administration copies of 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim and the 
actual decision granting those benefits.

2.  The AMC or RO should then re-
adjudicate the claim on appeal.  If any 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case before the claims folder is 
returned to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




